In the

      United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
No. 14‐2157 
LUCY SIBANDA, 
                                                          Petitioner, 

                                 v. 

ERIC H. HOLDER, JR., Attorney General 
of the United States, 
                                                         Respondent. 
                    ____________________ 

               Petition for Review of an Order of the 
                  Board of Immigration Appeals. 
                          No. A89‐703‐604 
                    ____________________ 

    ARGUED NOVEMBER 19, 2014 — DECIDED FEBRUARY 13, 2015 
                 ____________________ 

   Before WOOD, Chief Judge, and KANNE and TINDER, Circuit 
Judges. 
    WOOD,  Chief  Judge.  After  fleeing  from  her  native 
Zimbabwe  to  the  United  States,  Lucy  Sibanda  applied  for 
asylum and other relief from removal. She fears that if she is 
repatriated, her brother‐in‐law will exercise his rights under 
a  tribal  custom  that  deems  her,  his  brother’s  widow,  his 
property and will attempt to rape her as he has done before. 
2                                                      No. 14‐2157 

The immigration judge denied Sibanda’s application, in part 
for  lack  of  corroboration  of  the  alleged  custom  and  the 
attempted  rapes.  The  Board  of  Immigration  Appeals  found 
her account credible, but it dismissed her appeal because of 
insufficient corroboration for her story.  
    The Board did not, however, adequately consider wheth‐
er more corroborating information was reasonably available 
to Sibanda, and it appears to us that it was not. We therefore 
grant  the  petition  for  review  and  remand  to  the  agency  for 
further proceedings. 
                                   I 
    Arriving  in  the  United  States  on  a  non‐immigrant  visa, 
Sibanda  sought  asylum  in  2009.  In  her  application  Sibanda 
stated  that,  after  her  husband  died,  her  brother‐in‐law  at‐
tempted to rape her and force her to marry him. The brother‐
in‐law was enforcing the custom of “bride‐price” or lobola, as 
practiced  by  several  tribes  in  Zimbabwe.  After  she  applied 
for asylum, the government started removal proceedings.  
   At  her  removal  hearing,  Sibanda  testified  that  she  had 
married  her  husband,  Aaron  Sibanda,  in  1984.  Aaron  paid 
Sibanda’s father a bride‐price to marry her, as prescribed by 
the customs of both their tribes, the Ndebele and the Shona. 
His  payment  of  money  and  goods,  valued  at  5,000  Zimba‐
bwean dollars (a considerable sum at the time), effected the 
transfer  of  Sibanda  from  her  father  to  him  and  his  family. 
One term of this transfer was that, in the event of his death, 
she would become the property of her husband’s family. 
    That  provision  was  triggered  when  Aaron  died  in  2002. 
His  brother,  Major  Takaza  Sibanda  (whose  title  appears  to 
reflect  a  previous  military  role)  demanded  his  “property.” 
No. 14‐2157                                                          3 

He  insisted  that  he  rightfully  controlled  his  brother’s  estate 
(which  included  two  houses  and  livestock)  as  well  as 
Sibanda herself, who he asserted was required to marry him 
under the bride‐price custom. Opposed to this arrangement, 
Sibanda went to court and received a “Letter of Administra‐
tion”  appointing  her  the  “Executrix  Dative”  of  Aaron’s  es‐
tate.  Major  Sibanda  paid  no  heed  to  the  court’s  action.  In‐
stead,  he  sold  one  of  Aaron’s  homes  and  insisted  that 
Sibanda  marry  him  (and  thereby  become  his  second  wife). 
When she refused, Major Sibanda entered her bedroom one 
night  and  attempted  to  rape  her.  He  did  so  on  other  occa‐
sions  as  well,  and  when  she  fought  him  off,  he  beat  her. 
Once he brought a gun and threatened to put Sibanda’s old‐
er son, Brian, in jail when the son attempted to intervene. 
    Sibanda  testified  that  Zimbabwean  law  did  not  protect 
her  from  Major  Sibanda.  Major  Sibanda  and  her  husband’s 
other  brother  operated  above  the  law,  she  explained,  be‐
cause of their status as war veterans who fought for the lib‐
eration  of  Zimbabwe.  When  Sibanda  sought  help  from  the 
police  on  two  occasions,  they  told  her  that  they  would  not 
intervene  in  a  family  matter.  When  she  turned  to  her  own 
family for assistance, her pleas fell on deaf ears. Her brothers 
told  her  that  she  should  marry  Major  Sibanda  so  that  their 
family would not have to repay the bride‐price.  
    Sibanda  received  temporary  assistance  from  her  cousin, 
Zimbabwe’s  Ambassador  to  Cuba,  but  Major  Sibanda  con‐
tinued to pursue her. The cousin offered her employment as 
a  housekeeper  at  the  Zimbabwean  Embassy  in  Cuba. 
Sibanda accepted the offer and worked there from 2003 until 
March 2008, when the government removed the cousin from 
his  post  for  allegedly  joining  a  political  party  opposed  to 
4                                                       No. 14‐2157 

President  Mugabe.  During  her  time  in  Cuba,  Sibanda  re‐
turned to Zimbabwe approximately once a year, staying for 
about  a  month  each  time.  During  these  visits,  she  tried  to 
take  control  of  her  husband’s  estate  and  distribute  his  re‐
maining  assets.  But  each  time  she  returned,  Major  Sibanda 
would find her, foil her attempts to control the assets, insist 
again  that  she  must  marry  him,  and  reinforce  the  demand 
with  sexual  abuse.  During  one  attack,  Major  Sibanda  tore 
her  bra;  another  time,  when  she  refused  him,  he  smashed 
her kitchen window. With no help from either her family or 
the  police,  she appealed to a  chief of the Ndebele tribe. But 
the chief told her that she had to marry Major Sibanda under 
the rules of the tribe. 
    By  the  time  her  cousin  lost  the  Cuban  ambassadorship, 
Sibanda  was  afraid  to  travel  to  Zimbabwe.  Major  Sibanda 
had  in  2007  sold  the  remaining  house  from  her  husband’s 
estate, and so Sibanda no longer had a place to take shelter. 
With Major Sibanda, her brothers, and the tribal chief insist‐
ing that she was bound by the bride‐price custom, she fled to 
the United States in 2008 and sought asylum a year later. 
    Before hearing Sibanda’s testimony, the IJ had specifical‐
ly requested that she provide corroborating evidence of her 
claim.  To  help  her  do  so,  the  judge  delayed  the  hearing  for 
almost two years so that she could find and file supporting 
documents by the time the IJ specified—a month before the 
hearing. She was not able, however, to come up with much, 
and  what  she  had,  she  presented  only  at  the  hearing  itself. 
She relied on her original handwritten asylum application, a 
two‐page handwritten statement, birth certificates for herself 
and her two children, her marriage certificate, a certificate of 
death for her husband, a letter from her cousin regarding her 
No. 14‐2157                                                          5 

employment at the Cuban embassy, and the letter of admin‐
istration that she obtained from a Zimbabwean court. Siban‐
da  also  submitted  a  letter  from  her  younger  son,  Njabulo. 
She  had  received  this  letter  after  she  arrived  in  the  United 
States; in it, Njabulo stated that if she returns, Major Sibanda 
and his brother intend to kill her for “reporting them to the 
police.” She said that she also had another letter from Njabu‐
lo informing her that Major Sibanda was still intent on mar‐
rying  her,  but  that  she  did  not  have  it  with  her.  Finally, 
Sibanda  submitted  an  article  about  her  husband’s  other 
brother,  Jabulani  Sibanda,  who  had  threatened  violence  to 
opponents of the Mugabe regime. 
    This  was  not  enough  to  satisfy  the  IJ,  who  denied 
Sibanda’s  application  for  relief.  He  found  that  she  credibly 
had  testified  that  a  bride‐price  had  been  paid  for  her  mar‐
riage. He did not, however, resolve the question whether her 
testimony about her duties to and attacks by Major Sibanda 
was  credible.  Instead,  he  concluded  that  Sibanda’s  failure 
adequately to corroborate her testimony meant that she had 
not demonstrated past persecution. The IJ observed that she 
had not presented a country report or “any statements from 
any authority or anyone else who was aware” of the attacks 
or his demands. The IJ also concluded that Sibanda had not 
demonstrated  a  well‐founded  fear  of  future persecution  be‐
cause she had not had contact with Major Sibanda since she 
came  to  the  United  States.  Finally,  the  IJ  concluded  that 
Sibanda’s asserted social group (women of the Ndebele tribe 
subject to the bride‐price custom) was insufficient because it 
did not appear that the “custom establish[ed] an immutable 
characteristic.” 
6                                                         No. 14‐2157 

   The  Board  dismissed  Sibanda’s  appeal.  It  deemed 
Sibanda’s  testimony  credible  in  light  of  the  IJ’s  failure  to 
make  an  explicit  credibility  determination,  as  required  by 
8 U.S.C.  § 1158(b)(1)(B)(iii).  Nonetheless  the  Board  rejected 
Sibanda’s  request for relief  on the  ground  that  she failed to 
comply with the IJ’s reasonable request for corroborating ev‐
idence,  such  as  “country  conditions”  reflecting  her  specific 
bride‐price obligations, or “letters or affidavits” or “a police 
report” confirming her attacks. 
                                     II 
    An  IJ  is  within  her  rights  to  ask  for  corroborating  evi‐
dence, but there are limits to that authority. The statute pro‐
vides  that  “[w]here  the  trier  of  fact  determines  that  the  ap‐
plicant should provide evidence that corroborates otherwise 
credible  testimony,  such  evidence  must  be  provided  unless 
the  applicant  does  not  have  the  evidence  and  cannot  reasonably 
obtain  the  evidence.”  8 U.S.C.  § 1158(b)(1)(B)(ii)  (emphasis 
added); see Raghunathan v. Holder, 604 F.3d 371, 379 (7th Cir. 
2010); Krishnapillai v. Holder, 563 F.3d 606, 618 (7th Cir. 2009). 
The  principal  question  in  the  petition  before  us  is  whether 
the  IJ  and  the  Board  properly  considered  and  applied  the 
part  of  the  statute  we  have  highlighted.  We  review  the  IJ’s 
decision  as  supplemented  by  the  Board,  Mustafa  v.  Holder, 
707  F.3d  743,  750  (7th  Cir.  2013),  and  will  reverse  a  finding 
that  corroboration  was  reasonably  available  only  if  a  “rea‐
sonable  trier  of  fact  is  compelled  to  conclude  that  such  cor‐
roborating evidence is unavailable.” 8 U.S.C. § 1252(b)(4)(D); 
see Raghunathan, 604 F.3d at 379. 
    The Board assumed, and so will we, that Sibanda is cred‐
ible. We thus turn immediately to the question whether the 
record compels the conclusion that (more) corroborating ev‐
No. 14‐2157                                                           7 

idence  was  not  reasonably  available.  The  answer,  we  con‐
clude, is yes. Under the circumstances, Sibanda could not be 
expected  to  furnish  a  supporting  “letter  or  affidavit”  from 
her own family or tribe. Her brothers and the local chief both 
have sided with Major Sibanda, and so they have no reason 
to help her elude him through asylum. See Zhang v. Gonzales, 
434 F.3d  993,  999  (7th  Cir.  2006)  (holding  that  an  affidavit 
from  an  applicant’s  wife  was  unavailable  where  the  appli‐
cant credibly testified that his wife was hostile to him). Let‐
ters  from  Sibanda’s  two  sons  recounting  past  attacks  were 
also  not  reasonably  available.  Based  on  the  record  now  be‐
fore us, it appears that only the older son had witnessed an 
attack,  and  he  was  threatened  by  his  gun‐wielding  uncle 
when  he  tried  to  intervene.  Compare Hor  v.  Gonzales, 
421 F.3d 497, 501 (7th Cir. 2005) (concluding that applicant’s 
co‐workers  would  be  unlikely  to  submit  affidavits  when 
they knew of persecutors’ “murderous potential”).  
    It  was  also  unreasonable  for  the  Board  to  expect  that  a 
police report about the attacks would exist. Sibanda testified 
that  the  police  twice  told  her  that  they  would  not  help  her. 
Why  would  the  police  write  a  report  documenting  their  in‐
difference?  Sibanda  did  corroborate  that  she  had  contacted 
the  police:  she  produced  a  letter  from  her  younger  son, 
Njabulo,  stating  that  her  two  brothers‐in‐law  were  going  to 
try  to  kill  her  for  reporting  them  to  the  police.  The  Board 
discounted  this  letter  because  the  son  did  not  mention  the 
attack  that  it  thought  he  had  witnessed.  But  the  Board  con‐
fused  one  of  Sibanda’s  sons  for  the  other.  The  letter  was 
written  by  Sibanda’s  younger  son,  not  her  older  son,  Brian, 
the one who witnessed the assault. 
8                                                        No. 14‐2157 

    In  addition  to  the  hostility,  intimidation,  or  indifference 
of family, friends, and the police, a third reason explains the 
lack  of  corroboration:  the  absence  of  eyewitnesses.  A  letter 
corroborating  an  attack  is  reasonable  to  expect  only  when 
the witness independently saw  the events.  See, e.g., Weiping 
Chen v. Holder, 744 F.3d 527, 530, 533 (7th Cir. 2014) (expect‐
ing  corroboration  from  fellow  merchants  was  reasonable 
where their shops, together with applicant’s shop, were de‐
stroyed  by  government  in  the  same  incident);  Krishnapillai, 
563 F.3d at 619 (expecting corroboration from wife was rea‐
sonable  where  she  had  witnessed  applicant’s  persecution); 
cf. Raghunathan,  604  F.3d  at  380  (dismissing  as  insufficient 
corroboration  a  letter  from  applicant’s  mother  because  “his 
mother  did  not  witness  the  events  in  question,  but  merely 
retold [Applicant’s] version of events”). But the only witness 
to  Major  Sibanda’s  attacks  whom  Sibanda  mentions  is  her 
older son, Brian—the one Major Sibanda threatened when he 
attempted to help his mother. 
    The  IJ  and  Board  also  unreasonably  demanded  that 
Sibanda  furnish  reports  of  country  conditions.  In  fact, 
somewhat  irregularly,  the  record  indicates  that  the  IJ  had 
access  to  some  outside  information.  During  the  hearing,  he 
quizzed Sibanda about the custom of bride‐price, comparing 
her  answers  to  a  Wikipedia  article  he  had  in  front  of  him. 
But  we  have  no  way  of  knowing  what  that  article  said  or 
how  reliable  it  was,  and  it  appears  that  the  IJ  never  shared 
the  article  with  Sibanda.  Asylum  regulations  and  case  law 
invite  IJs  to  consider  reports  produced  by  the  State  Depart‐
ment and other credible sources in evaluating country condi‐
tions.  See 8  C.F.R.  § 208.12(a);  compare  Hui  Lin  Huang  v. 
Holder,  677  F.3d  130,  138  (2d  Cir.  2012)  (“State  Department 
reports  are  …  usually  the  best  available  source  of  infor‐
No. 14‐2157                                                           9 

mation on country conditions” (internal citations and quota‐
tion marks omitted)) to Singh v. Holder, 720 F.3d 635, 643–44 
(7th Cir. 2013) (chiding the same IJ as in this case for finding 
facts  through  Wikipedia).  Although  the  IJ  was  not  required 
to  obtain country reports on his own initiative, see Meghani 
v. INS, 236 F.3d 843, 848 (7th Cir. 2001), in this case, because 
the  IJ already  had found the Wikipedia entry,  he could just 
as  easily  have  retrieved  more  reliable  country  reports  and 
properly put them into the record. In practice, the “reasona‐
bly  available”  requirement  ensures  that  an  IJ  is  supplied 
with  evidence  that  is  reasonably  available  to  the  applicant 
and  that  corroborates  an  applicant’s  particular  situation. 
See, e.g., Weiping Chen, 744 F.3d at 533 (requiring corroborat‐
ing  evidence  about  government’s  demolition  of  applicant’s 
store); Raghunathan, 604 F.3d at 380 (requiring corroborating 
evidence  about  medical  treatment  applicant  underwent  fol‐
lowing  assault);  Eke  v.  Mukasey,  512 F.3d  372,  381  (7th  Cir. 
2008)  (requiring  corroborating  evidence  about  applicant’s 
sexual orientation). 
    Even  if  Sibanda  had  supplied  the  reports  herself,  they 
would  have  shown  only  that  her  claim  was  plausible;  they 
could  not  have  corroborated  her  specific  experience  with 
bride‐price and the attacks by Major Sibanda. The State De‐
partment  report  from  2011  states  only  that  “[d]espite  legal 
prohibitions,  women  remain  vulnerable  to  entrenched  cus‐
tomary  practices, including … forcing widows to marry  the 
brothers of their late spouses.” U.S. DEP’T OF STATE, COUNTRY 
REPORTS  ON  HUMAN  RIGHTS  PRACTICES  FOR  2011:  ZIMBABWE, 
at 40–41 (2011), available at http://www.state.gov/documents/
organization/186469.pdf.  A  report  from  the  Australian  gov‐
ernment, which refers to the practice as “widow inheritance” 
or  kugara  nhaka,  offers  only  slightly  more.  It  states  that  the 
10                                                        No. 14‐2157 

practice is still quite common and that women who resist it 
have few protections and are often subject to violence, espe‐
cially  where,  as  here,  the  persecutors  are  connected  with 
Zimbabwe’s  governing  party.  AUSTRALIAN  GOV’T,  REFUGEE 
REVIEW  TRIBUNAL,  COUNTRY  ADVICE:  ZIMBABWE,  ZWE37973, 
at  1,  3,  5  (Jan.  14,  2010),  available  at  http://www.refworld.
org/docid/505aff862.html. 
    Evidence of country conditions “cannot substitute for an 
individualized  determination  of  an  asylum  or  withholding 
claim,”  Zheng  v.  Gonzales,  409  F.3d  804,  811  (7th  Cir.  2005). 
Sibanda,  as  we  have  explained,  could  not  reasonably  have 
presented  more  corroborating  evidence  than  she  did.  That 
fact  means  that  there  can  be  no  avoiding  a  careful  assess‐
ment  of  her  credibility.  The  IJ  did  only  half  of  the  job:  he 
found  that  the  bride‐price  was  paid,  but  he  bypassed  the 
question  whether  her  account  of  the  duties  imposed  by 
bride‐price  and  the  attacks  she  suffered  was  credible.  The 
Board assumed Sibanda’s credibility on all issues, but then it 
unreasonably  demanded  corroboration.  The  IJ  must  deter‐
mine  whether  Sibanda’s  account  of  her  duties  under  local 
law  and  custom  to  Major  Sibanda  is  accurate  and  whether 
her  testimony  about  his  attacks  is  credible.  If  he  finds  her 
credible on these matters, that is enough to show past perse‐
cution. 
   Three  other  issues  deserve  brief  comment.  First,  the  IJ 
concluded that Sibanda did not show that she was part of a 
particular social group. The Board did not address this find‐
ing, and the government has thus requested that we refrain 
from deciding it. We agree that this should be decided by the 
Board  in  the  first  instance.  See  INS  v.  Ventura,  537  U.S.  12, 
16–17 (2002). We note, however, that on the record presently 
No. 14‐2157                                                          11 

before us,  Sibanda’s  proposed  social  group—married  wom‐
en  subject  to  the  bride‐price  custom—appears  to  fall  easily 
within this court’s established definition of  particular social 
group. See Cece v. Holder, 733 F.3d 662, 669–70 (7th Cir. 2013) 
(en banc); see also Ngengwe v. Mukasey, 543 F.3d 1029, 1031–
32, 1034 (8th Cir. 2008) (concluding that a widow from Cam‐
eroon stated a claim for asylum as a member of a particular 
social group where she resisted marrying her brother‐in‐law 
and  suffered  persecution  as  a  result).  Second,  neither  the  IJ 
nor  the  Board  decided  whether  the  Zimbabwean  govern‐
ment, because it is either “unable or unwilling” to stop Ma‐
jor  Sibanda,  see  Halim  v.  Holder,  755  F.3d  506,  512  (7th  Cir. 
2014),  is  complicit  in  his  conduct.  That  issue  remains  open 
on remand. Finally, the Board, agreeing with the IJ, decided 
that Sibanda did not show a well‐founded fear of future per‐
secution  because  she  had  no  evidence  of  ongoing  threats 
from  Major  Sibanda.  Because  a  finding  of  past  persecution 
would create a rebuttable presumption of persecution in the 
future,  see  Stanojkova  v.  Holder,  645  F.3d  943,  946  (7th  Cir. 
2011),  the  relevance  (if  any)  of  this  ruling  may  change  on 
remand.  
                                    III 
   We  GRANT the petition and REMAND for further proceed‐
ings consistent with this opinion.